DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Response to Preliminary Amendment
	Claims 13, 16 and 18 have been amended; and claims 1-20 are currently pending. 

                                              Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

                               Information Disclosure Statement
	The information disclosure statements filed on 01/20/2022 and 01/10/2020 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 4, 11,13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIZUKA et al. (JP 2009253225 A, hereinafter “IIZUKA”).

In regards to claim 1, IIZUKA discloses (See, for example, Figs. 3-7) a transfer device configured to hold a substrate (7) to be thinned and configured to be moved along a transfer path through which the substrate is transferred, the transfer device comprising: a grip member (11) configured to hold a frame (8) to which the substrate (7) is mounted with a tape therebetween; a guide member (a guide groove extending toward the cassette 6…See, for example, the 6th full par in page 3) configured to be moved along the transfer path together with the grip member (11) and configured to place thereon the frame (8) held by the grip member (11); and a moving mechanism configured to move the grip member (11) with respect to the guide member to move the frame (8) held by the grip member (11) along the guide member .

In regards to claim 11, IIZUKA discloses (See, for example, Figs. 3-7) a transfer method of moving a transfer device, which is configured to hold a substrate to be thinned, along a transfer path through which the substrate (7) is transferred, the transfer method comprising: 
holding a frame (8), to which the substrate (7) is mounted with a tape therebetween, by a grip member (The unloading means 11 in the positioning device 10 includes a grip portion for gripping …, See, for example, 6th full par in page 3) belonging to the transfer device (11), and placing the frame (8) on a guide member (a guide groove extending toward the cassette 6…See, for example, the 6th full par in page 3) belonging to the transfer device; and moving the grip member with respect to the guide member to move the frame (8), which is held by the grip member, along the guide member.

In regards to claims 3 and 13, IIZUKA discloses (See, for example, Figs. 3-7) the guide member is configured to be advanced toward a target object (a guide groove extending toward the cassette 6…See, for example, the 6th full par in page 3) from which the frame (8) is received when the frame is received by the grip member or to which the frame is handed over when the frame is handed over by the grip member (The unloading means 11 in the positioning device 10 includes a grip portion for gripping …, See, for example, 6th full par in page 3).

In regards to claims 4 and 14, IIZUKA discloses (See, for example, Figs. 3-7) an alignment unit (12a, 12b) configured to hold the frame (8), which is moved by the grip member (The unloading means 11 in the positioning device 10 includes a grip portion for gripping …, See, for example, 6th full par in page 3) to a standby position for a transfer, from both sides thereof in a width direction perpendicular to a moving direction of the frame (8), to perform position-alignment of the frame (8) in the width direction.

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over IIZUJA in view of Inoue et al. (JP 11-345858 A, hereinafter “Inoue”).

In regards to claims 2 and 12, IIZUKA discloses all limitations of claim 1 above except that a transfer base body to which multiple holders, each of which comprises the grip member and the guide member, are mounted, wherein the transfer base body is moved along the transfer path.

Inoue while disclosing substrate conveyor controller teaches (See, for example, Fig. 5) a transfer base body to which multiple holders (61), each of which comprises the grip member and the guide member, are mounted, wherein the transfer base body is moved along the transfer path (See, for eample, Figs. 9 and 10).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify IIZUKA by Inoue because this would help provide a simple control mechanism for conveying substrates between parallel processes. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over IIZUJA in view of Kimura et al (JP 2002-246433, hereinafter “Kimura”).

In regards to claims 8 and 18, IIZUKA discloses all limitations of claim 1 above but is silent about  that the substrate processing system comprising: a carry-in unit into which a carry-in cassette, which accommodates therein the substrate before being thinned and after being mounted to the frame with the tape therebetween, is carried in; a thinning unit configured to thin the substrate taken out from the carry-in cassette in the carry-in unit; and a controller configured to control the transfer device to take out the frame, to which the substrate is mounted with the tape therebetween, from the carry-in cassette placed in the carry-in unit.

Kimura while disclosing a semiconductor wafer teaches (See, for example, Fig. 6) the substrate processing system comprising: a carry-in unit into which a carry-in cassette, which accommodates therein the substrate (7) before being thinned (See, 5th to 8th full par in page 2; and step 61 for grinding the back surface of the semiconductor wafer A…See, for example, , 3rd to 6th full par in page 10) and after being mounted to the frame with the tape therebetween, is carried in; a thinning unit configured to thin the substrate taken out from the carry-in cassette in the carry-in unit; and a controller configured to control the transfer device to take out the frame, to which the substrate is mounted with the tape therebetween, from the carry-in cassette placed in the carry-in unit (See, 5th to 8th full par in page 2).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modified IIZUKA by Kimura because this would help perform centering of removed semiconductor wafer with high precision to enhance yield.  	

In regards to claims 9 and 19, IZZUKA discloses (See, for example, Figs. 3-7) a dicing unit (See, for example, 1st full par in page 5) configured to dice the substrate (7) taken out from the carry-in cassette (6) in the carry-in unit. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IIZUJA in view of Kimura as applied to claim 8 and 18, respectively, above; and further in view of Ohuchi et al. (USPN 8008129 B2, hereinafter “Ohuchi”).

In regards to claims 10 and 20, IIZUKA teaches all limitations of claim 9 above, except that the transfer device transfers the substrate from the carry-in unit into the thinning unit via the dicing unit.
	Ohuchi while disclosing a method of making semiconductor device teaches (See, for example, Figs. 4A-4G) transfer device transfers the substrate from the carry-in unit into the thinning unit (See, processing steps 4(E) and 4(F)) via the dicing unit (See, for example, processing step 4(D)).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify IIZUKA by Ohuchi because this would help make possible to provide high densely packaged semiconductor devices without lowering final manufacturing yield. 

                                              Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893